 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     CHRISTIAN MEJIA
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-305-7548 (v)
     202-307-0054 (f)
 6
     Of Counsel:
 7   McGREGOR W. SCOTT
     United States Attorney
 8
     Attorneys for the United States of America
 9
                                IN THE UNITED STATES DISTRICT COURT
10                            FOR THE EASTERN DISTRICT OF CALIFORNIA
                                          FRESNO DIVISION
11
      ROSA MARTHA TORRES,                    )             Case No. 1:19-cv-00195-DAD-SKO
12                                           )
               Plaintiff,                    )             ORDER CONTINUING
13                                           )
                                                           MANDATORY SCHEDULING
                                                           CONFERENCE AND EXTENDING
               v.                            )             UNITED STATES’ RESPONSE
14                                           )             DEADLINE TO COMPLAINT
      UNITED STATES OF AMERICA,              )
15                                           )             (Doc. 6)
               Defendant.                    )
16    _______________________________________)

17           Pursuant to the “Joint Second Request to Continue Scheduling Conference and First

18   Request to Extend Response Deadline to Complaint” filed by Plaintiff, Rosa Martha Torres,

19   and Defendant, the United States of America (Doc. 6), and for good cause shown, it is hereby

     ORDERED that the Mandatory Scheduling Conference currently set for July 11, 2019, is
20
     CONTINUED to September 24, 2019, at 10:15 AM, before Magistrate Judge Sheila K.
21

22
      ORDER
      (Case No. 1:19-cv-00195-DAD-SKO)
                                                       1
23
 1   Oberto. The parties shall file and submit their joint scheduling conference report by no later

 2   than September 17, 2019.

              It is further ORDERED that the United States shall respond to the complaint by
 3
     August 26, 2019.
 4

 5
     IT IS SO ORDERED.
 6
     Dated:     June 2, 2019                                     /s/   Sheila K. Oberto               .
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
      ORDER
      (Case No. 1:19-cv-00195-DAD-SKO)
                                                        2
23
